Citation Nr: 0204655	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  96-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for high cholesterol.  

4.  Entitlement to service connection for a sinus disorder, 
with allergic rhinitis.  

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1975 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in part, 
denied service connection for a right elbow disorder, a right 
ankle disorder, emotional stress, high cholesterol, and a 
sinus disorder.  

The case was previously before the Board in July 1998, when 
it was remanded for verification of the veteran's service and 
for VA medical examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to the claims for service connection for a right elbow 
disorder, a right ankle disorder, a sinus disorder, and high 
cholesterol.

2.  The right ankle symptoms during service were transitory 
in nature and resolved without residual disability.  

3.  There is no competent medical evidence of any current 
right ankle disability.  

4.  The service medical records reveal a diagnosis of right 
elbow bursitis in 1979.  

5.  The right elbow symptoms during service were transitory 
in nature and resolved without residual disability.

6.  There is no competent medical evidence of any current 
right elbow disability.  

7.  The service medical records reveal that the veteran was 
identified as having elevated cholesterol levels during 
service.  

8.  The service medical records reveal that the veteran did 
not have a diagnosis of any cardiovascular disorder or 
disease resulting from his elevated cholesterol levels.  

9.  The competent medical evidence of record reveals that the 
veteran continues to have elevated cholesterol levels, but 
that there in no evidence of the presence of any disease.  

10.  The service medical records reveal that the veteran had 
complaints of sinus congestion during service.

11.  There is current medical evidence that the veteran is 
diagnosed with allergic rhinitis and chronic sinusitis.
CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

2.  A right elbow disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001). 

3.  Elevated cholesterol is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection. 38 U.S.C.A. §§ 101(16), 105(a), 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(c) (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  Allergic rhinitis and chronic sinusitis were incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the veteran in his 
claim and to provide the veteran notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required for the issues adjudicated below.  The veteran 
has been notified on numerous occasions as to the evidence 
needed to support his claims.  In January 2002, he submitted 
a statement that indicated that there was no additional 
medical evidence available which would support his claim.  
Moreover, the veteran has also been accorded VA medical 
examinations for the disabilities for which he is claiming 
service connection.  As such, remand is not necessary.  


B.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability that has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

II.  Analysis

The veteran's service medical records appear to be complete.  
The veteran served in the Army for almost 20 years.  The RO 
has obtained the veteran's service medical records and they 
are quite numerous in number.  They contain entrance and 
separation examination reports along with medical treatment 
records spanning the entire period of the veteran's military 
service.  Moreover, the veteran served as a pilot during much 
of his period of active service.  As such, there is a 
considerable volume of flight physical examinations of 
record.  

A.  Right Ankle

A May 1987 service department medical treatment report 
reveals that the veteran had complaints of right ankle pain.  
The veteran reported twisting his ankle the day before.  
Examination revealed slight discoloration, swelling, 
tenderness, and painful motion.  X-ray examination revealed 
no fracture.  A June 1987 follow up treatment record reveals 
that the veteran's ankle pain had resolved and that he was 
fit for duty.  Subsequent to this there is no indication in 
any of the service medical records of any continued 
complaints of right ankle.  Specifically, there are multiple 
examination reports that reveal that the veteran's lower 
extremities were "normal" with no abnormalities noted by 
the examining physician.  On the veteran's April 1994 
separation examination the only lower extremity abnormalities 
noted were related to his knees and a gunshot wound of his 
left foot.  

In October 1998, a VA examination of the veteran was 
conducted.  The veteran reported occasional aching, popping, 
and swelling of the right ankle.  Physical examination of the 
right ankle revealed slight tenderness but no edema and no 
deformity.  Range of motion testing of the right ankle 
revealed dorsiflexion to 10 degrees and plantar flexion to 45 
degrees.  X-ray examination revealed no bone or joint 
abnormality of the right ankle.  The diagnosis was "remote 
injury of the right ankle with intermittent chronic pain."  

In October 2001, the veteran presented sworn testimony at a 
hearing before a RO Decision Review Officer.  The veteran 
testified about his right ankle injury during service, but 
indicated that he did not seek any additional treatment for 
right ankle pain subsequent to the initial injury.  In a 
January 2002 statement the veteran indicated that he had 
treated his right ankle pain with over-the-counter pain 
medication and that he had failed to report the disorder for 
fear of loosing his flight status.  

The evidence of record reveals that the veteran did have a 
twisting injury to his right ankle in May 1987.  However, the 
service medical records reveal that the injury apparently 
healed without any residual disability.  There is no 
indication in the service medical records subsequent to June 
1987 that the veteran had any complaints related to his right 
ankle.  On separation examination in 1994, the veteran did 
not report any complaints related to his right ankle.  The 
recent VA examination reveals that the veteran has some 
tenderness of his right ankle, but that it is normal on x-ray 
and physical examination.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right ankle disorder.  The 
veteran did twist his ankle during service in 1987.  However, 
there is no evidence of any residual disability.  The recent 
VA examination reveals some tenderness of the right ankle and 
the veteran reports having intermittent pain, but there is no 
diagnosis of a disability.  "Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  With no evidence of a current 
disability service connection cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  As such, service connection for a right ankle 
disability must be denied.  

B.  Right Elbow

Service medical records reveal that in June 1979 the veteran 
had complaints of right elbow pain.  On physical examination 
his right elbow was swollen, warm, and tender.  The initial 
diagnosis was to rule out osteomyelitis and arthritis.  He 
was referred for x-ray examination of the elbow and an 
orthopedic consultation.  Initial x-ray examination reveled 
no bone or joint abnormality and no soft tissue calcification 
or foreign bodies.  Moderate soft tissue swelling was present 
in the posterior elbow over the olecranon area.  The 
orthopedic consultation concluded that the proper diagnosis 
was "acute olecranon bursitis.  Treatment required a long 
arm splint to immobilize the elbow.  Several days later 
another x-ray of the veteran's right elbow was conducted; no 
abnormalities were noted.  By July 2, 1979, the veteran's 
swelling and complaints of pain had subsided and he was 
declared fit for duty.  

On subsequent service department medical examinations the 
veteran did not report any symptoms, or residual disability 
related to his right elbow.  On his April 1994 separation 
examination the veteran did not report having any right elbow 
symptoms.  The veteran's upper extremities were evaluated as 
"normal" with no abnormalities noted by the examining 
physician.  

In October 1998, a VA examination of the veteran was 
conducted.  The veteran reported having occasional pain and 
slight swelling of the right elbow; he was not under any 
course of treatment.  Physical examination of the right elbow 
revealed no tenderness, no deformity, and no edema.  Range of 
motion testing of the right elbow was essentially normal.  X-
ray examination revealed no bone or joint abnormality.  The 
diagnosis was "remote history of right olecranon bursitis 
with persistent occasional pain."  

In October 2001, the veteran presented sworn testimony at a 
hearing before a RO Decision Review Officer.  The veteran 
testified about his right elbow pain during service, but 
indicated that he did not seek any additional treatment 
subsequent to the initial treatment. In a January 2002 
statement, the veteran indicated that he failed to report the 
disorder for fear of loosing his flight status.  He also 
indicated that VA did not examine his right elbow; however, 
review of the evidence of record shows a 1998 VA examination 
that clearly indicated that the veteran's right elbow was 
examined physically.  Range of motion testing was conducted 
and an x-ray of the right elbow was also taken.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right elbow disorder.  The 
veteran was treated for right elbow bursitis during service 
in 1979.  However, there is no evidence or any residual 
disability.  The recent VA examination reveals no 
abnormalities and only that the veteran reports having 
occasional pain.  There is no diagnosis of a current 
disability, and no objective evidence of any such disability.  
Again, we note that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  With no evidence of a current 
disability, service connection cannot be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").  As such, service connection for a right elbow 
disability must be denied.  

C.  High Cholesterol.

There is ample evidence in the veteran's service medical 
records which confirms that he was identified as having 
elevated cholesterol during military service.  The Board 
concedes that he had high cholesterol during service.  
Because of the veteran's elevated cholesterol, various 
cardiology consultations, with accompanying 
electrocardiograms reports, were conducted.  All of these 
evaluations identified the veteran as having normal 
electrocardiogram results and being free of cardiovascular 
disease.  The veteran's April 1994 separation examination 
report notes that he had high cholesterol, but that his heart 
and vascular system were normal.  An electrocardiogram was 
reported as revealing normal results.  

In October 1998, a VA examination of the veteran was 
conducted.  Laboratory testing revealed that the veteran had 
high cholesterol.  Electrocardiogram results revealed "a 
sinus bradycardia of 53, but otherwise within normal 
limits."  The diagnosis was "hypercholesterolemia" (high 
cholesterol).  The examining physician specifically noted 
that "regarding the patient's elevated cholesterol, the 
history obtained reveals no evidence of disease which has yet 
been manifested by the elevated cholesterol condition.  
However, he has a potential to have cardiac problems, stroke 
or peripheral vascular disease related to this problem."  

The medical evidence reveals that the veteran had high 
cholesterol during service and he continues to have elevated 
cholesterol today.  However, the problem with the veteran's 
claim is that the evidence of record does not contain medical 
evidence of current disability.  There is also no medical 
evidence of a link between a current disability and service 
or post-service continuity of symptomatology of high 
cholesterol.  Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  High cholesterol 
itself is not a disease, injury, or disability, even though 
it may be considered a risk factor in the development of 
certain diseases.  In the absence of proof of present 
disability, there can be no valid claim. See 38 U.S.C.A. § 
1110 (West 1991 and Supp. 2001).  

The evidence of record clearly shows that the veteran does 
not have heart disease or any other medical disability 
related to his elevated cholesterol.  In the present case, 
the veteran has not identified a disability for which 
compensation is payable.  An elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  Hypercholesterolemia is, by definition, an abnormally 
large amount of cholesterol in the blood.  Dorland's 
Illustrated Medical Dictionary 792 (28th ed. 1994).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Hypercholesterolemia does not necessarily cause 
any impairment of earning capacity and is not a disease 
entity.  The record does not include any competent medical 
evidence that the veteran currently has a disability 
associated with hypercholesterolemia.

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for a 
laboratory finding, absent a showing of related disability by 
disease or injury.  As the veteran's claim is lacking in 
legal merit, denial of the claim advanced by operation of law 
is required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

D. Sinus Disorder

Review of the veteran's service medical record reveals 
several medical treatment records showing that the veteran 
was treated for sinus congestion.  There are varying 
diagnoses made including rhinitis, viral syndrome, upper 
respiratory infection (URI), and a cold.  A January 1986 
treatment record refers to the complaints as a "sinus 
condition" in the narrative portion of the record.  

In April 1994, a separation examination of the veteran was 
conducted.  The veteran reported having a history of 
sinusitis.  The examining physician noted "sinusitis? 
Allergy related, all Fl[igh]t Physicals marked 'No.' "  On 
the separation examination the examining physician evaluated 
the veteran's sinuses as "normal" with no abnormalities 
noted.  

In October 1998, a VA examination of the veteran was 
conducted.  The veteran reported a history of sinus 
congestion dating back to service in 1982.  X-ray examination 
revealed that the veteran had chronic sinusitis of the left 
maxillary sinus.  The examining physician's diagnosis was 
allergic rhinitis and chronic sinusitis.   

There is clearly evidence of some treatment of the veteran 
for sinus congestion during service.  However, there are 
flight physical examinations where the veteran indicated he 
did not have sinus problems.  The veteran indicates that he 
did not report his sinus symptoms on his flight physical 
examination because he was afraid of loosing his flight 
status.  The veteran was a helicopter pilot in service.  As 
the Board understands military aviation medicine, a sinus 
condition is a medical condition that can interfere with 
one's flight status.  Apparently, such a condition interferes 
with breathing from oxygen masks and can be problematic with 
changes of air pressure encountered by military pilots at 
high altitudes.  In the present case, the veteran was a 
helicopter pilot and would probably not have flown at such 
altitudes.  Therefore, his ability to maintain a flight 
status while having a sinus condition is plausible.  
Moreover, the VA examination of record shows a diagnosis of 
sinusitis and identifies it as being chronic in nature.  The 
evidence of record supports the veteran's claim.  Service 
connection is granted for chronic sinusitis and allergic 
rhinitis.  


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a right elbow disorder is denied.

Service connection for high cholesterol is denied.

Service connection for chronic sinusitis and allergic 
rhinitis is granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

